       Case 5:18-cv-00440-MAD-TWD Document 46 Filed 03/22/19 Page 1 of 2
                                        U.S. Department of Justice
                                                             Civil Rights Division
                                                             Housing and Civil Enforcement Section
SSM:RTH:LKW:EHS:KAR
                                                             U.S. Mail:   950 Pennsylvania Avenue, NW - G St.
DJ 175-50-62                                                              Washington, DC 20530
                                                             Overnight:   1800 G Street, NW
                                                                          Suite 7002
                                                                          Washington, DC 20006
                                                             Telephone:   (202) 514-4713
                                                             Facsimile:   (202) 514-1116


                                                             March 22, 2019

Via ECF

Hon. Thérèse Wiley Dancks
United States Magistrate Judge
Federal Building and U.S. Courthouse
P.O. Box 7346
Syracuse, New York 13261-7346

        Re:      United States v. Waterbury, et al., No. 5:18-cv-440 (MAD/TWD),
                 Joint Status Report

        In accordance with the Court’s February 1, 2019 Text Order (ECF 45), the parties jointly
provide the following status report regarding their receipt and review of the Defendants’
financial information. In addition, the parties wish to update the Court on the status of their
settlement negotiations and to request that the Court continue to hold discovery in abeyance
under the terms agreed to during the December 7, 2018 Telephone Conference. See Dec. 7, 2018
Text Order (ECF 38); Feb. 1, 2019 Text Order.

Status of Financial Discovery

       The financial subpoenas served by the United States in this case, and by the plaintiffs in
CNY Fair Housing, Inc., et al. v. Waterbury, et al., No. 5:17-cv-868 (“Related Case”), have
produced tens of thousands of pages of documents. All documents received to date by the
United States have been provided to the Defendants pursuant to the Court’s February 1, 2019
Text Order. The parties have been working diligently to complete their review of this
voluminous financial information. 1

       A small amount of financial discovery remains outstanding. First, on December 21,
2018, the United States requested two additional authorizations from the Defendants for financial
accounts that the United States became aware of during its review of other subpoenaed
documents. Defendants provided the United States with the requested authorizations on March
21, 2019. The United States served subpoenas on those institutions on March 22, 2019 and will
promptly provide to the Defendants any responses it receives to these subpoenas.


1
  In addition, the United States has served seven non-financial third-party subpoenas for the production of
documents in this case. The United States has and will continue to provide copies of documents received pursuant
to these subpoenas to Defendants’ counsel promptly upon receipt.
      Case 5:18-cv-00440-MAD-TWD Document 46 Filed 03/22/19 Page 2 of 2



         In addition, the United States is still awaiting receipt of documents in the possession of
the law firm Bousquet Holstein, PLLC. As agreed during the September 17, 2018 Settlement
Conference, the United States and the plaintiffs in the Related Case requested that the
Defendants direct the Bousquet Holstein firm to provide an affidavit identifying all documents in
in its possession that reflect the Defendants’ assets and sources of income. On October 24, 2018,
prior counsel for the Defendants provided that affidavit to the United States. The affidavit
identified several non-privileged documents and, on November 8, 2018, the United States
requested that the Defendants obtain those documents directly from Bousquet Holstein. See
Nov. 28, 2018 Status Report of U.S. at 2 (ECF 31). The United States reiterated that request to
Defendants’ current counsel on December 21, 2018, and subsequently. Defendants are working
with Bousquet Holstein to obtain the requested documents and hope to provide those documents
to the United States within the next two weeks.

Status of Negotiations and Request to Extend Stay of Discovery

       Even as the parties await the information identified above, settlement discussions have
continued. The United States and the Defendants in this case have agreed to adopt the
framework proposed by the parties in the Related Case in their February 15, 2019 Joint Status
Report (ECF 71). Specifically, the United States will provide a settlement proposal to the
Defendants on March 22, 2019, the date of this Joint Status Report, and the Defendants will
provide an acceptance or counter-offer to the United States on or before April 12, 2019. As in
the Related Case, the parties have agreed to identify particular financial records or other
documents or information in support of their respective proposals, in an effort to ground the
negotiations in specific evidence. The parties propose to update the Court on the status of their
negotiations, including their respective positions on the need for an in-person settlement
conference, during the telephone conference set for May 1, 2019. See Feb. 20, 2019 Text Notice.

       To permit negotiations to proceed as outlined above, and to conserve the parties’
resources, the parties respectfully request that the Court continue to hold discovery in abeyance
under the terms agreed to during the December 7, 2018 Telephone Conference. See Dec. 7, 2018
Text Order; Feb. 1, 2019 Text Order.

                                      Respectfully submitted,


                                      s/ Lori K. Wagner
                                      Lori K. Wagner
                                      Counsel for the United States

                                      s/ John P. Coghlan
                                      John. P. Coughlan
                                      Counsel for the Defendants


cc: Counsel of Record (by ECF)



                                                2
